     Case 3:20-cv-00941-E-BN Document 6 Filed 05/08/20      Page 1 of 2 PageID 29



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

PATRICK BERNARD INGRAM                     §
(TDCJ No. 1669001),                        §
                                           §
              Petitioner,                  §
                                           §
V.                                         §         No. 3:20-cv-941-E
                                           §
LORIE DAVIS, Director                      §
Texas Department of Criminal Justice       §
Correctional Institutions Division,        §
                                           §
              Respondent.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Petitioner. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

        The Court therefore TRANSFERS Petitioner’s unauthorized successive 28

U.S.C. 2254 habeas application to the United States Court of Appeals for the Fifth

Circuit for appropriate action.

        And, because the Court is transferring the application to the Fifth Circuit, a

certificate of appealability (“COA”) is not necessary. See United States v. Fulton, 780

                                           1
  Case 3:20-cv-00941-E-BN Document 6 Filed 05/08/20          Page 2 of 2 PageID 30



F.3d 683, 688 (5th Cir. 2015) (“[A] transfer order under 28 U.S.C. § 1631 is not a final

order within the meaning of § 2253(c)(1)(B), and the appeal of such an order does not

require a COA.”); Guel-Rivas v. Stephens, 599 F. App’x 175, 175 (5th Cir. 2015) (per

curiam) (applying Fulton’s holding to transfer of a successive Section 2254

application).

      SO ORDERED this 8th day of May, 2020.




                                        ____________________________________
                                        ADA BROWN
                                        UNITED STATES DISTRICT JUDGE




                                           2
